Matter of Melanie C. (Melissa L.) (2015 NY Slip Op 04033)





Matter of Melanie C. (Melissa L.)


2015 NY Slip Op 04033


Decided on May 12, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 12, 2015

Gonzalez, P.J., Mazzarelli, DeGrasse, Kapnick, JJ.


15064

[*1] In re Melanie C., A Child Under the Age of Eighteen Years, etc.,
andMelissa L., Respondent-Appellant, The Administration for Children's Services, Petitioner-Respondent.


Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth S. Natrella of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Jess Rao of counsel), attorney for the child.

Appeal from order, Family Court, New York County (Susan K. Knipps, J.), entered on or about June 23, 2014, which denied respondent's application pursuant to Family Court Act § 1028 for the return of the child, unanimously dismissed, without costs, as moot.
Respondent's appeal has been rendered moot by the subsequent fact-finding determination of neglect against her, made on or
about February 23, 2015 (see Matter of Josee Louise L.H. [DeCarla L.], 121 AD3d 492 [1st Dept 2014], lv denied 24 NY3d 913 [2015]; Matter of Charnel T., 49 AD3d 427 [1st Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 12, 2015
CLERK